EXHIBIT 10.47 SIGN AND RETURN THIS PAGE TO CIRMRT1-01012-1 NOTICE OF GRANT AWARD – CIRM RFA-08-02:Tools & Technologies California Institute for Regenerative Medicine Issue Date:April 1, 2009 Grant Number: RT1-01012-1 Budget Period: Annual as of 4/1/2009 Grantee Name: VistaGen Therapeutics, Inc. Grantee ID: PR-Y0002A-SF Project Period Start: 4/1/2009 Principal Investigator: Dr. Kristina C. Bonham Project Period End: 3/31/2011 Project Title: Development of an hES Cell-Based Assay System for Hepatocyte Differentiation Studies and Predictive Toxicology Drug Screening Authorized Organizational Official and Address: Ralph Snodgrass, PhD CEO VistaGen Therapeutics, Inc. 384 Oyster Point Blvd #8 South San Francisco, CA94080 Official and Address to Receive Payments: Cell Biology Attn:Kristina Bonham, PhD VistaGen Therapeutics, Inc. 384 Oyster Point Blvd #8 South San Francisco, CA94080 The California Institute for Regenerative Medicine (CIRM) hereby awards a grant in the amount of $971,558 to be disbursed over a total period of 2 years to VistaGen Therapeutics, Inc. (Grantee ID PR-Y0002A-SF) in support of the above referenced project. This award is pursuant to the California Stem Cell Research and Cures Act (Health and Safety Code section 125290.10 et. seq.) and is subject to terms and conditions referenced below. (Capitalized terms are defined in the CIRM Grants Administration
